             Case 1:21-cv-00305-PLF Document 3 Filed 02/03/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
        Plaintiff,                                  )
                                                    )
        v.                                          )          Civ. A. No. 21-cv-00305-PLF
                                                    )
 ALL PETROLEUM-PRODUCT CARGO                        )
 ABOARD THE ACHILLEAS WITH                          )                 UNDER SEAL
 INTERNATIONAL MARITIME                             )
 ORGANIZATION NUMBER 9398072,                       )
                                                    )
        Defendant.                                  )
                                                    )

             GOVERNMENT’S MOTION FOR LEAVE TO FILE UNDER SEAL

       COMES NOW, the United States of America, by and through undersigned counsel, and

respectfully moves for an order to place and maintain under seal, until further order of this Court,

the motion for interlocutory sale, declaration in support, and proposed order, any order granting

the motion for interlocutory sale, this motion to seal and proposed order, and any order granting

this motion. In support whereof, the government states as follows:

       This case concerns the illicit sale of Iranian oil for the benefit of the Islamic Revolutionary

Guard Corps (“IRGC”) and the IRGC-Qods Force (“IRGC-QF”). On April 15, 2019, the United

States designated the IRGC, including the IRGC-QF, as a foreign terrorist organization. See

https://www.govinfo.gov/content/pkg/FR-2019-04-15/pdf/2019-07415.pdf.              The designation

noted that the IRGC actively finances and promotes terrorism.

       The owners of the Achilleas have received threats in connection with this case. The United

States anticipates that threats may also be made against potential purchasers of the defendant

property in an effort to disrupt any sale. The risk of public harm is a basis to seal. See Washington
           Case 1:21-cv-00305-PLF Document 3 Filed 02/03/21 Page 2 of 3




Post v. Robinson, 935 F.2d 282, 287-89 (D.C. Cir. 1991); United States v. Hubbard, 650 F.2d 293,

315-16 (D.C. Cir. 1980) (citing Nixon v. Warner Commn’ns, Inc., 435 U.S. 589, 598 (1978)).

       WHEREFORE, the United States respectfully requests that this Court issue an Order

directing that the Clerk of the Court place and maintain under seal the motion for interlocutory

sale, declaration in support, and proposed order, any order granting the motion for interlocutory

sale, this motion to seal and proposed order, and any order granting this motion until further order

of this Court.

       The United States further requests authorization to disclose any order granting the motion

for interlocutory sale to potential purchasers, regulators, and other persons and entities necessary

for the United States to accomplish the interlocutory sale of the defendant property, as well as to

disclose any of the above-listed documents in order to comply with any discovery, Giglio, or Brady

obligations in any criminal case.



                                            *    *   *




                                                 2
         Case 1:21-cv-00305-PLF Document 3 Filed 02/03/21 Page 3 of 3




Dated: February 3, 2021
       Washington, D.C.

                                   Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   By: /s/ Michael P. Grady
                                       MICHAEL P. GRADY
                                       D.C. Bar No. 492947
                                       BRIAN P. HUDAK
                                       Assistant United States Attorneys
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-7649

                                   JOHN C. DEMERS
                                   Assistant Attorney General
                                   National Security Division

                                   By: /s/ David Lim
                                       DAVID LIM
                                       Trial Attorney
                                       Counterintelligence & Export Control Section
                                       National Security Division
                                       950 Pennsylvania Avenue, N.W.
                                       Washington, D.C. 20530
                                       202-514-0510

                                   Attorneys for the United States of America




                                      3
